IN THE SUPREME COURT OF PENNSYLVANIA
EASTERN DISTRICT

CALVIN FLOYD, : No. 152 EM 2015

Petitioner

COURT OF COMMON PLEAS OF
PHILADELPHIA COUNTY,

Respondent

PER CURIAM

AND NOW, this 20th day of January, 2016, the Application for Leave to File
Original Process is GRANTED, and the Petition for Writ of Mandamus and/or
Extraordinary Relief is GRANTED to the extent it seeks mandamus relief. The Court of
Common Pleas of Philadelphia County is DIRECTED to dispose of Petitioner’s pending
petition within 90 days.

Mr. Justice Eakin did not participate in the consideration or decision of this

matter.